          20-12976-jlg     Doc 2    Filed 12/28/20     Entered 12/28/20 21:28:24             Main Document
                                                      Pg 1 of 1

                                        United States Bankruptcy Court
                                            Southern District of New York
 In re   Newbury Operating LLC                                                    Case No.
                                                          Debtor(s)               Chapter     7




                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)



Pursuant to Rules 1010(b) and 7007.1 of the Federal Rules of Bankruptcy Procedure, and to enable the Judges to evaluate
possible disqualification or recusal, the undersigned counsel for petitioning creditor 250 E 87 Owners Corp., hereby
certifies that there are no entities to report under FRBP 7007.1.




December 28, 2020                             /s/ Sanford P. Rosen
Date                                          Sanford P. Rosen
                                              Signature of Attorney
                                              Counsel for 250 E 87 Owners Corp.
                                              Rosen & Associates, P.C
                                              747 Third Avenue, Floor 20
                                              New York, NY 10017-2803
                                              Telephone: (212) 223-1100
                                              Fax: (212) 223-1102
                                              srosen@rosenpc.com
